DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Clarification
Claim 1 recites “an engagement surface defined by at least one of the second scissor arm and a protrusion coupled to the second scissor arm”; since the disclosure does not have any figure that shows the prop engaging the second scissor arm examiner assumes applicant implies indirect engagement, since the protrusion is rod 220.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the prop is further selectively repositionable into a loaded position between the stowed and deployed positions”; this recitation causes indefiniteness because the drawings shows the prop in a vertical orientation in both the deployed position as well as the loaded position; hence as best understood the loaded position is when a load or the scissors assembly is applied onto the prop; therefore reciting that the loaded position between the stowed and deployed positions raises indefiniteness that is not clarified by the drawings. The above indefiniteness is further amplified by the below highlighted excerpts of paragraphs [0060] and [0061] clearly stating that figure 14 shows both the deployed as well as the loaded positons. Recitations directed to the deployed and loaded positions will be examined as best understood, pending applicant’s clarification. 

    PNG
    media_image1.png
    76
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    575
    media_image2.png
    Greyscale

In re. claims 5, 7 and 8: claim 5 recites “when the prop is in the deployed position such that the prop is biased toward the deployed position by gravity” and claim 7 recites “wherein the center of gravity is positioned longitudinally outward from the lateral axis when the prop is in the loaded position such that the prop is biased toward the deployed position” while claim 8 recites “wherein gravity biases the prop toward the stowed position when the platform is in the fully raised position and the prop is in the deployed position”; per the specifications and description of the drawings the application only discloses one embodiment; as a result the above recitations are contradicting. In other words how can the prop be biased toward the deployed position when in the loaded positon which itself it upright configuration similar to the deployed position while according to claim 8 the gravity biases the prop toward the stowed position when the platform is in the fully raised position and the prop is in the deployed position. Note that claim 5 (along with claims 6 and 7 which depends from claim 5) and claim 8 will be examined as best understood in light of the above described contradiction. Examiner further provides that the allocation of plate 302 as shown in fig. 8 would bias the prop into the stowed/lower position sans engagement with rod 220 hence it is not the center of gravity that biases the prop into the deployed or loaded position instead either by the stop or by the engagement of the top brackets with the rod.
Dependent claim 6 is rejected since it depend from rejected claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasdell, US (5145029).
In regards to claim 1 Blasdell discloses:
A lift device (1; fig. 2), comprising: a base (30); a platform (26) configured to support an operator; and a scissor assembly (3-12, 34, 41) coupling the base to the platform (as shown in fig. 2), the scissor assembly including: an actuator (34, 41) configured to extend and retract the scissor assembly to move the platform between a fully raised position (shown in fig. 2) and a fully lowered position (shown in fig. 1); a first scissor arm (7) pivotally coupled to a second scissor arm (8); and a prop (2) pivotally coupled to the first scissor arm (to element 7 at 15) such that the prop rotates about a lateral axis (axis passing through 15), wherein the prop is configured to selectively engage an engagement surface (bottom surface on 16 engaging prop 2 as shown in figure 7) defined by at least one of the second scissor arm (5 or 9 via 14 or 16 respectively) and a protrusion coupled to the second scissor arm, thereby preventing the platform from reaching the fully lowered position. 
	In regards to claim 2 Blasdell discloses the scissor assembly further includes a stop (60; fig. 6 & 7) coupled to the first scissor arm (indirectly via 8 and 15) and defining a first stop surface (left hand side surface of 60 as viewed in figs 6 & 7), and wherein 
In regards to claim 3 Blasdell discloses the stop further defines a second stop surface (bottom surface of 60), wherein the prop is configured to engage the second stop surface to limit rotation of the prop when the prop is in the stowed position (as shown in fig. 1). 
In regards to claim 4 (as best understood) Blasdell discloses the prop is further selectively repositionable into a loaded position (when a load is applied on the prop; fig. 7) between the stowed and deployed positions (as best understood), wherein the prop engages neither the first stop surface nor the second stop surface (when 2 is tiled further in the clock wise direction from the position shown in fig. 6) when the prop is in the loaded position, and wherein the prop is configured to be in the loaded position when the prop fully supports the platform (fig. 7).
In regards to claim 5 (as best understood) Blasdell discloses a center of gravity of the prop is positioned longitudinally outward from the lateral axis (when 2 is tilted further into the clockwise direction fig. 6) when the prop is in the deployed position Note: To clarify, while the excerpt below describes the weight 59 biasing the prop 2 into the stowed position; on the other hand, the prop 2 as described above is said to be in the deployed position when it is tiled further in the clock wise direction from the position shown in fig. 6 until it abuts against stop 60; consequently the positioning of weight 59 as shown in fig. 2 will inevitably act on prop 2 to further tilt it in the clock wise direction; once the center of gravity passes the center line shown in fig. 6).

    PNG
    media_image3.png
    235
    583
    media_image3.png
    Greyscale

	In regards to claim 6 (as best understood) Blasdell discloses the center of gravity of the prop is positioned longitudinally inward from the lateral axis (when 2 is in the position shown in fig. 1) when the prop is in the stowed position (fig. 1) such that the prop is biased toward the stowed position by gravity (as shown in fig. 1 and described in excerpt above Col 3; LL 9-17).
	In regards to claim 7 (as best understood) Blasdell discloses the prop is further selectively repositionable into a loaded position (fig. 7) between the stowed and deployed positions, wherein the prop does not engage the stop (60) when the prop is in the loaded position (fig. 7), wherein the center of gravity is positioned longitudinally 
	In regards to claim 8 (as best understood) Blasdell discloses the scissor assembly further includes a stop (60) coupled to the first scissor arm (indirectly via 8 and 15), and wherein the prop is selectively repositionable between: a stowed position (fig. 1) in which the prop is rotated away from the engagement surface such that the prop does not engage the engagement surface when the platform is lowered; and a deployed position (when prop 2 is tilted further into the clockwise direction in fig. 6) in which the prop is rotated toward the engagement surface such that the prop engages the engagement surface when the platform is lowered, wherein the prop is configured to engage the stop to limit rotation of the prop when the prop is in the prop is in the deployed position; wherein gravity biases the prop toward the stowed position when the platform is in the fully raised position and the prop is in the deployed position (as best understood).
	In regards to claim 9 Blasdell discloses the first scissor arm (7) is pivotally coupled to one of the base (via arms 3 and 6) and a third scissor arm (3 or 6) extending between the first scissor arm and the base, and wherein the first scissor arm is configured to rotate relative to the one of the base and the third scissor arm about the lateral axis (at pivotal connections 18, 22, 23, 31).
	In regards to claim 10 Blasdell discloses the engagement surface is defined by the protrusion (57), wherein the protrusion extends along a second lateral axis (axis 

    PNG
    media_image4.png
    158
    529
    media_image4.png
    Greyscale

In regards to claim 11 Blasdell discloses the protrusion is a rod (57; fig. 4) coupled to the second scissor arm (8) and extending along a second lateral axis (axis passing through 57), wherein the rod defines the engagement surface, wherein the prop defines a recess (recess within u-shaped bracket 56) configured to receive the rod (57) through an opening (opening at entry of u-shaped bracket 56), wherein a width of the recess is greatest at the opening (as shown in fig. 6).
In regards to claim 12 Blasdell discloses the engagement surface (left hand side surface of 60; fig. 6) is positioned above the lateral axis (passing through 15/54) such that the prop extends upward from the lateral axis when the prop engages the engagement surface.

	In regards to claim 14 Blasdell discloses the prop includes a main body (arm 52) at least selectively coupled to a retaining member (54), the main body and the retaining member defining a retaining aperture (aperture in 52 through which 54 passes; fig. 3) therebetween, wherein the retaining aperture is configured to receive the rod (54) to pivotally couple the prop to the rod, and wherein the retaining member is selectively repositionable relative to the main body to permit removal of the rod from the retaining aperture.
	Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasdell, US (5145029).
In regards to claim 15 Blasdell discloses:
	A lift device (1; fig. 2), comprising: a base (30); a platform (26) configured to support an operator; and a scissor assembly (3-12, 34, 41) coupling the base to the platform, the scissor assembly including: an actuator (34, 41) configured to extend and retract the scissor assembly to move the platform between a fully raised position (shown in fig. 2) and a fully lowered position (shown in fig. 1); a first scissor arm (6, 7) pivotally coupled to a second scissor arm (8, 9) about a middle axis (axis through 15) that 
	In regards to claim 16 Blasdell discloses the scissor assembly includes a stop (60) coupled to the first scissor arm (6, 7; via 8 and 15) and configured to engage the prop to limit rotation of the prop (when prop 2 is tilted further in the clockwise direction in fig. 6), wherein the prop is selectively repositionable into a first position (when prop butts up against 60) in which the prop engages the stop, and wherein the center of gravity is positioned such that gravity biases the prop into engagement with the (stop 60; as best understood) when the prop is in the first position.
	In regards to claim 17 Blasdell discloses the prop is further selectively repositionable into a second position (position of 2 shown in fig. 1) in which the prop engages the stop (60; fig. 1), and wherein the center of gravity is positioned such that gravity biases the prop into engagement with the stop when the prop is in the second position (as described in Col 3; LL 9-17).
	In regards to claim 18 Blasdell discloses the center of gravity is offset longitudinally outward from the straight line when the prop engages the second rod (16) .
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shugen, CN (102219172) (provided in IDS).
In regards to claim 19 Shugen discloses:
	A lift device (fig. 3), comprising: a base (1); a platform (6) configured to support an operator; and a scissor assembly (51-58) coupling the base to the platform, the scissor assembly including: an actuator (14) configured to extend and retract the scissor assembly to move the platform between a fully raised position (shown in fig. 3) and a fully lowered position (shown in fig. 1 & 2); a first scissor arm (56) pivotally coupled to a second scissor arm (52) about a middle axis (see annotated drawings); a third scissor arm (51) pivotally coupled to a lower end (lower end of 56) of the of the first scissor arm about a first end axis (see annotated drawings); a fourth scissor arm (57) pivotally coupled to an upper end (lower end of 52) of the second scissor arm about a second end axis (see annotated drawings); a first rod (see annotated drawings) coupled to the first scissor arm and extending along the first end axis (see annotated drawings); a second rod (see annotated drawings) coupled to the second scissor arm and extending along the second end axis (see annotated drawings); and a prop (20; figs. 10, 11) pivotally coupled to the first rod such that the prop rotates about the first end axis (at 25; fig. 8), the prop configured to selectively engage the second rod (as shown in annotated drawings of fig. 3 below), thereby preventing the platform from reaching the fully lowered position, wherein the second rod is positioned above the first rod such that the prop extends upward from the first rod when the prop engages the second rod (fig. 3).

    PNG
    media_image5.png
    733
    629
    media_image5.png
    Greyscale

	In regards to claim 20 Shugen discloses the scissor assembly includes a stop (18) coupled to the first scissor arm (indirectly at least via 52) and configured to engage the prop to limit rotation of the prop (as shown in fig. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634